DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/15/2021.
Claims 1, 6, 11-18 are pending.
Claim 1 is amended.
Claims 16-18 were are added by the amendment filed 01/15/2021.
Claims 1 and 6 are further amended by the instant Examiner’s Amendment.
Claims 16-18 are cancelled by the instant Examiner’s Amendment.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David C. Oren on 04/08/2021.




Claim 1 has been replaced with the following:
An electric product comprising:
a control object to allow the electric product to operate in one of a plurality of operational modes, the plurality of operational modes comprising a first group of operational modes and a second group of operational modes;
a memory to store information corresponding to the plurality of operational modes;
a user interface installed on the electric product and only allowing selection of the first group of operational modes such that the user interface does not allow selection of the second group of operational modes regardless of the selection of the first group of operational modes;
a communication module configured to receive a start command through a prescribed communication method for at least one operational mode, the at least one operational mode being an operational mode of the second group of operational modes; and
a controller to control the control object so that the electric product operates in the at least one operational mode,
wherein when the electric product operates in the first group of operational modes, the electric product is to perform a plurality of processes,
 	wherein the user interface includes a start button, 
wherein a light emitting part for emitting light to the start button is installed in the electric product,
wherein the light emitted from the light emitting part to the start button is to change in color according to each of the processes, 
when the start button is pushed once within a reference time, a first reference operation mode of the first group of operational modes is selected, and simultaneously, the controller controls the electric product to operate in the first reference operation mode, 

when the start button is pushed a second number of times within the reference time, a third reference operation mode of the first group of operational modes is selected based on the second number of times, and simultaneously, the controller controls the electric product to operate in the third reference operation mode, 
wherein the plurality of processes includes a washing process, a rinsing process, and a dehydration process, wherein:
	when the electric product is to perform the washing process, the light emitted from the light emitting part to the start button is to be a first color,
	when the electric product is to perform the rinsing process, the light emitted from the light emitting part to the start button is to change to a second color, and
	when the electric product is to perform the dehydration process, the light emitted from the light emitting part to the start button is to change to a third color.


Claim 6 has been replaced with the following:
The electric product according to claim 1, wherein the electric product comprises a washing machine, and the user interface includes a power button to turn on/off the electric product.


Claim 16
Claim 17 is cancelled.
Claim 18 is cancelled.

Allowable Subject Matter

Claims 1, 6, and 11-15 are allowed.


The following is an examiner's statement of reasons for allowance:

While Hiroshi discloses an appliance with controlled components and a user interface permitting selection of various operations, and a wireless communications module to receive commands from an external device, and while Sturm and NXP (cited in relevant prior art below) each teach electric products that can be controlled by an external device where the external device has control options not provided on the onboard electric product interface, and while NXP further teaches various cycles, operations, and functions provided for control of a washing machine, and while McKenzie teaches a start button on an electric device permitting various modes to be selected based on the number of times the button is pressed, and while Tanoshima (cited in the relevant prior art below) teaches a start button that changes colors based on a mode of the electric device it is installed on, none of the references taken either alone or in combination with the prior art of record disclose a product, including:


Claim 1) " ….a user interface installed on the electric product and only allowing selection of the first group of operational modes such that the user interface does not allow selection of the second group of operational modes regardless of the selection of the first group of operational modes;
a communication module configured to receive a start command through a prescribed communication method for at least one operational mode, the at least one operational mode being an operational mode of the second group of operational modes; and a controller to control the control object so that the electric product operates in the at least one operational mode, wherein when the electric product operates in the first group of operational modes, the electric product is to perform a plurality of processes, wherein the user interface includes a start button, wherein a light emitting part for emitting light to the start button is installed in the electric product, wherein the light emitted from the light emitting part to the start button is to change in color according to each of the processes, 
when the start button is pushed once within a reference time, a first reference operation mode of the first group of operational modes is selected, and simultaneously, the controller controls the electric product to operate in the first reference operation mode, when the start button is pushed a first number of times within the reference time, a second reference operation mode of the first group of operational modes is selected based on the first number of times, and simultaneously, the controller controls the electric product to operate in the second reference operation mode, and when the start button is pushed a second number of times within the reference time, a third reference operation mode of the first group of operational modes is selected based on the second number of times, and simultaneously, the controller controls the electric product to operate in the third reference operation mode, wherein the plurality of processes includes a washing process, a rinsing process, and a dehydration process, wherein: when the electric product is to perform the washing process, the light emitted from the light emitting part to the start button is to be a first color, when the electric product is to perform the rinsing process, the light emitted from the light emitting part to the start button is to 



in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

NXP, "NTAG I2C Washing Machine and Thermostat Demo CES 2014" Video demonstration accessed at https://www.youtube.com/watchPvsypE-IBUJI.fO 11 minutes 53 seconds, Feb 5, 2014 (25 pg. pdf), teaches remote access of washing machine and thermostat devices via external device, with presenters mentioning that it allows a more fine-tuned control without having to incorporate a high end display and touch on a washing machine. Also teaches various cycles, modes, and settings of a washing machine.

TANOSHIMA et al., Japanese Application Publication No. JP2003-083960A,  teaches an electric product in the form of a analyzer, which has a start button that changes colors based on a mode of the device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117